DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3, 4, 7-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0205156 (hereinafter “Adjakple”), in view of U.S. Publication No. 2021/0266095 (hereinafter “Kumar”), and in further view of U.S. Publication No. 2011/0053490 (hereinafter “Wu”).

Regarding claims 1, 11, and 17: Adjakple teaches a system, comprising: a processor; and a memory that stores executable instructions which, when executed by the processor of the system, facilitate performance of operations, the operations comprising: 
sharing [LTE] spectrum with a new radio frequency band having a bandwidth that corresponds to a total bandwidth of the [LTE] spectrum; aligning, in time and frame structure, long term evolution downlink multicast broadcast single frequency network subframes of the group of long term evolution frequency bands with downlink control-related subframes of the new radio frequency band (See, e.g., [0064]-[0075]; note LTE and NR coexistence and MBSFN alignment); and 
Adjakple teaches dynamically allocating spectrum based on the NR and LTE bands (See, e.g., [0072]). Adjakple does not explicitly state the term “dynamic spectrum sharing,” and therefore does not explicitly state the feature of “performing dynamic spectrum sharing based on the new radio frequency band and the [LTE] spectrum.” To the extent this feature is not inherent to the system of Adjakple, it is nevertheless taught in Kumar (See, e.g., [0070]-[0078]; note also [0092], [0111], and [0112]; note overlapping teaching, including aligning NR control data and LTE MBSFN subframes). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kumar, such as the DSS and/or alignment functionality, within the system of Adjakple, in order to improve spectrum efficiency.
Adjakple teaches or implies implementing multiple LTE bands (note, e.g., Kumar [0004]), but does not explicitly state “combining spectrum of a group of long term evolution frequency bands into a combined spectrum.” To the extent this feature is not inherent to the system of Adjakple modified by Kumar, it is nevertheless taught by Wu (See, e.g., figure 1, [0005]-[0011], and [0034]; note also MBSFN synchronization). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Wu, such as the aggregation and/or synchronization functionality, within the system of Adjakple modified by Kumar, in order to support wider transmission bandwidths.
The rationale set forth above regarding the system of claim 11 is applicable to the system and medium of claims 1 and 17, respectively.

Regarding claims 3, 4, and 6: Adjakple modified by Kumar and Wu further teaches wherein aligning the group of long term evolution frequency bands with the new radio frequency band comprises synchronizing long term evolution downlink multicast broadcast single frequency network subframes in each frequency band in the group of long term evolution frequency bands (i.e. claim 3); and wherein each occurrence of a downlink multicast broadcast single frequency network subframe in each frequency band is time and frame synchronized  (i.e. claim 4); and wherein aligning the group of long term evolution frequency bands with the new radio frequency band comprises synchronizing the long term evolution downlink multicast broadcast single frequency network subframes with new radio downlink control-related subframes (i.e. claim 6) (See, e.g., Adjakple [0064]-[0075]; also Wu [0005]-[0011], and [0034]). The motivation for modification set forth above regarding claim 1 is applicable to claims 3, 4, and 6.

Regarding claims 7, 15, and 19: Adjakple modified by Kumar and Wu further teaches wherein the new radio downlink control-related subframes comprise at least one of: new radio channel state information reference signals, new radio synchronization signal blocks or new radio tracking reference signals (See, e.g., Adjakple [0164], figures 4A-B; also Kumar [0005], [0045], [0062]). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.
The rationale set forth above regarding the system of claim 7 is applicable to the system and medium of claims 15 and 19, respectively.

Regarding claims 8, 13, and 18: Adjakple modified by Kumar and Wu further teaches wherein the new radio frequency band has a larger number of new radio physical resource blocks for uplink communications relative to a total number of long term evolution physical resource blocks for uplink communications in the group of long term evolution frequency bands, resulting in extra available physical resource blocks not used for long term evolution uplink communications, and wherein aligning the group of long term evolution frequency bands with the new radio frequency band comprises scheduling new radio physical uplink control channel communications in the extra available physical resource blocks (See, e.g., Adjakple [0003], [0070], figures 4A-B; also Kumar [0070]; note uplink control communication). The motivation for modification set forth above regarding claim 1 is applicable to claim 8.
The rationale set forth above regarding the system of claim 8 is applicable to the system and medium of claims 13 and 18, respectively.

Regarding claims 9 and 10: Adjakple modified by Kumar and Wu further teaches wherein the group of long term evolution frequency bands comprises two fourth generation long term evolution frequency bands (i.e. claim 9); and wherein the group of long term evolution frequency bands comprises three fourth generation long term evolution frequency bands (i.e. claim 10) (See the explanation set forth above regarding claim 1; also Wu [0005]). The motivation for modification set forth above regarding claim 1 is applicable to claims 9 and 10.

Regarding claim 14: Adjakple modified by Kumar and Wu further teaches wherein aligning the group of long term evolution frequency bands with the new radio frequency band comprises synchronizing long term evolution downlink multicast broadcast single frequency network subframes in each frequency band in the group of long term evolution frequency bands (See the explanation set forth above regarding claim 11; note Wu [0005] and [0034]). The motivation for modification set forth above regarding claim 11 is applicable to claim 14.

Regarding claim 16: Adjakple modified by Kumar and Wu further teaches wherein the long term evolution frequency bands are fourth generation long term evolution frequency bands, and wherein the operations further comprise configuring a user equipment to support cell-specific reference signal rate matching patterns that match the group of fourth generation long term evolution frequency bands sharing the combined spectrum with the new radio frequency band (See the explanation set forth above regarding claim 11; note Kumar [0070]-[0077]). The motivation for modification set forth above regarding claim 11 is applicable to claim 16.

Regarding claims 20: Adjakple modified by Kumar and Wu further teach wherein the sharing spectrum of the new radio frequency band with the combined spectrum further comprises sharing the spectrum of the new radio frequency band with the first long term evolution frequency band [and] the second long term evolution frequency band and a third long term evolution frequency band, wherein the operations further comprise synchronizing the downlink multicast broadcast single frequency network subframes of the first long term evolution frequency band with downlink multicast broadcast single frequency network subframes of the third long term evolution frequency band, and wherein the dynamic spectrum sharing is based on the sharing of the spectrum of the new radio frequency band with the combined spectrum of the first long term evolution frequency band [and] the second long term evolution frequency band (See the explanation set forth above regarding claim 17; also Wu [0005]). The motivation for modification set forth above regarding claim 17 is applicable to claim 20.

7.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple, in view of Kumar, in further view of Wu, and in further view of U.S. Publication No. 2015/0181546 (hereinafter “Freda”).

Regarding claims 2 and 12: Adjakple modified by Kumar and Wu substantially teach the system as set forth above regarding claim 1, but fails to explicitly state wherein frequency bands of the group of long term evolution frequency bands are contiguous with one another. However, this feature is taught by Freda (See, e.g., [0086]-[0091]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Freda, such as the aggregation functionality, within the system of Adjakple modified by Kumar and Wu, in order to increase spectral efficiency.
The rationale set forth above regarding the system of claim 2 is applicable to the system of claim 12.
Allowable Subject Matter
8.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art
9.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476